 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   HANOVER INSURANCE COMPANY, a                         Case No. 2:18-cv-00675-KJD-EJY
     New Hampshire corporation,
 5
                    Plaintiff,
 6                                                                          ORDER
      v.
 7
     TERRA SOUTH CORPORATION dba MAD
 8   DOG HEAVY EQUIPMENT, a Nevada
     corporation; THE FIRMANI CORPORATION,
 9   a Nevada corporation; ROCK HARD
     CONTRACTING, INC., a Nevada corporation;
10   AMY T. FIRMANI and; JOHN FIRMANI,
     Nevada residents both individually and as
11   husband and wife; Does 1 through 100; and
     Roe Corporations 1 through 100, inclusive,
12
                    Defendants.
13

14          Before the Court is Counsel for Defendants Terra South Corporation, Amy Firmani, and John
15   Firmani’s Motion to Withdraw as Counsel of Record, Adjudicate Attorney Lien, Extend Discovery
16   Deadlines, and Request for Expedited Ruling (EFC No. 69). The Court has considered the Motions,
17   Hanover’s Responses (ECF Nos. 75 and 76 stating no opposition to the Motion), and finds as
18   follows.
19   I.     The Motion to Withdraw
20          Defense Counsel cites United States District Court for the District of Nevada Local Rule IA
21   11-6 and Nevada Rule of Professional Conduct 1.16(b) in support of the Motion to Withdraw as
22   Counsel of Record. Defense Counsel, through declaration, establishes good cause for withdrawal as
23   Defendants have accumulated a substantial outstanding balance for services rendered that is unpaid
24   and has remained unpaid for some time. ECF No. 69 at 13 ¶¶ 10 and 12. However, the parties
25   recognize that Plaintiff’s first set of document requests and first set of interrogatories are pending,
26   with responses due on or about April 9, 2020. The discovery deadline is May 29, 2020. The parties
27   therefore agree that an extension of discovery deadlines is appropriate.
28
                                                      1
 1          The Court finds Defense Counsel establishes good cause for the Motion to Withdraw, which

 2   is granted. As suggested by the parties, and, specifically, by Plaintiff, the Court will order a stay of

 3   all discovery for sixty (60) days to allow Defendants, if they choose to do so, to retain new counsel

 4   who can then assist with the preparation of discovery responses. This stay will also assist by moving

 5   the dispositive motion deadline and pretrial order deadline out 60 days.

 6   II.    The Motion for Attorneys Lien

 7          Defense Counsel seeks an attorney lien for unpaid reasonable attorneys’ fees incurred in the

 8   representation of a client, citing NRS 18.015 in support of the request. In accordance with NRS

 9   18.015.3 Defense Counsel sent a notice, in writing, by certified mail, to Defendants notifying them

10   of the attorney lien. EFC No. 69, Ex. 2.

11   III.   Discovery Deadlines

12          The Court finds that together with Defense Counsel’s withdrawal, which is granted, the

13   current environment caused by COVID-19 will impact the ability of even the most diligent counsel

14   to timely conduct and complete discovery over the next thirty (30) days. Therefore, the Court orders

15   a stay of discovery in this matter for sixty (60) days as stated in the Order below.

16   IV.    Order

17          For good cause appearing, and in accordance with the foregoing,

18          IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel of Record for

19   Defendants Terra South Corporation dba Mad Dog Heavy Equipment, Amy Firmani, and John

20   Firmani (ECF No. 69) is GRANTED.

21          IT IS FURTHER ORDERED that Brownstein Hyatt Farber Schreck’s request to adjudicate

22   its attorneys’ lien is GRANTED.

23          IT IS FURTHER ORDERED that discovery in this matter is stayed for sixty (60) calendar

24   days as follows:

25          •   The discovery deadline is extended to July 29, 2020.

26          •   The dispositive motion deadline is extended to August 31, 2020.

27

28
                                                       2
 1          •   The joint pretrial order shall be due on October 1, 2020 unless dispositive motions are

 2              filed, in which case the due date for the joint pretrial order shall be due thirty (30) days

 3              after the Court issues its decision on such motions.

 4          •   All deadlines that expired prior to his Order remain expired.

 5          •   Discovery shall be stayed through the end of day on May 25, 2020. During this stay

 6              period, no discovery shall be conducted by either party.

 7          •   Discovery may be propounded, including, but not limited to written discovery between

 8              the parties, third party discovery, and depositions, on May 26, 2020.

 9          IT IS FURTHER ORDERED that responses to Plaintiff’s First Set of Document Requests

10   and First Set of Interrogatories propounded on Defendants Terra South Corporation dba Mad Dog

11   Heavy Equipment, Amy Firmani, and John Firmani shall be due on June 12, 2020.

12          IT IS FURTHER ORDERED that if Defendants Terra South Corporation dba Mad Dog

13   Heavy Equipment, Amy Firmani, and John Firmani retain new counsel, such counsel shall promptly

14   file a notice of appearance.

15          DATED: March 25, 2020

16

17
                                                   ELAYNA J. YOUCHAH
18                                                 UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                      3
